Citation Nr: 1107477	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  10-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for colitis.   
 
2.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a prostate 
disorder.   
 
3.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals of a 
neoplasm behind the left eye (claimed as a brain tumor and left 
eye disorder).   
 
4.  Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Jan Dills and/or Heather 
Vanhoose, Attorneys


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1956 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the Nashville, 
Tennessee Regional Office (RO) that determined that new and 
material evidence had not been received to reopen claims for 
entitlement to service connection for colitis and for a prostate 
disorder.  By this decision, the RO also reopened and denied the 
Veteran's claims for entitlement to service connection for 
residuals of a neoplasm behind the left eye (claimed as a brain 
tumor and left eye disorder) and for arthritis, on a de novo 
basis.  The appeal was later transferred to the Columbia, South 
Carolina Regional Office (RO).  

The Board observes that the September 2009 RO decision (noted 
above) reopened and denied the Veteran's claims for entitlement 
to service connection for residuals of a neoplasm behind the left 
eye (claimed as a brain tumor and left eye disorder) and for 
arthritis, on a de novo basis.  The Board observes, however, that 
service connection for residuals of a neoplasm behind the left 
eye (claimed as a brain tumor and left eye disorder) and for 
arthritis were previously denied in a final February 2009 RO 
decision.  Therefore, the Board must address whether the Veteran 
has submitted new and material evidence to reopen his claims for 
entitlement to service connection for a residuals of a neoplasm 
of the left eye (claimed as a brain tumor and left eye disorder) 
and for arthritis.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

In a VA Form 9, received in July 2010, the Veteran requested a 
Board hearing in Washington, D.C.  In a subsequent statement, 
received at the Board in January 2011, the Veteran's attorney 
indicated that the Veteran had requested that he instead be 
scheduled for a Board videoconference hearing, as he had no 
transportation to Washington, D.C.  

As the Veteran has requested a Board videoconference hearing, the 
case must be returned to the RO to arrange such a hearing.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).  

Accordingly, this case is REMANDED for the following:  

The RO should schedule the Veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

[Continued on following page]


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


